Citation Nr: 1630561	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  12-13 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional compensation based upon a dependent parent.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from January 2003 to July 2006, and also had an additional six months of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's mother's eligibility to be the Veteran's dependent for VA purposes.

This case was previously before the Board in November 2014 and remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2014 remand, the Board requested that the Agency of Original Jurisdiction (AOJ) provide the Veteran with a notice letter pertaining to dependency of parents.  The Board also requested that the AOJ inform the Veteran of the need to submit financial records from 2010 to present.  

The AOJ sent the Veteran a notice letter and request for financial records in May 2015.  The letter was sent to an address in Tulsa, Oklahoma.  The Veteran did not respond to the letter.  However, a form received in December 2014, several months prior to the letter, indicates the Veteran's address had changed.  The May 2015 letter was sent to her old address.  Although the letter was not returned as undeliverable, the February 2016 supplemental statement of the case, also sent to her old address, was returned.  As the May 2015 letter was not sent to the Veteran's current address of record and the Veteran did not respond to the letter, it is unclear whether she received it.  Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the May 2015 letter was not sent to the Veteran's current address, the claim must be remanded to send a new notice letter and request for financial information.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall send the Veteran a content-complying notice and duty to assist letter to her current address of record.  To this end, the notice should include provisions of 38 C.F.R. § 3.250 (2015), pertaining to dependency of parents, and of the types of dependency (i.e., conclusive, which is based on income limits, and factual, which is a standard to determine if the parent has sufficient income and/or net worth to provide "reasonable maintenance" for herself) that could assist in substantiating her claim.

2.  The Veteran should be informed of the need to submit financial records (income and expenses) from 2010 to present.  The fact that the Veteran has made habitual contributions to her mother is not conclusive evidence that dependency exists but is considered in connection with all other evidence.  38 C.F.R. § 3.250(c) (2015).  In the financial data provided to the VA, the Veteran is requested that she itemize and provide supporting documentation (if possible) for her mother's monthly expenses, along with those expenses paid for by the appellant, including medical bills, food, clothing, social activities, transportation, personal care items, insurance (life and other), and additional caregiver costs.  The Veteran should be informed that she may submit copies (or originals) of bills, receipts, letters, or other documentation that might verify the expenses she reports.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




